DETAILED ACTION
Claims 1-15 were rejected in the Office Action mailed 2/15/2022.
Applicants filed a response, amended claims 2-6, 9-10, and 12, canceled claims 1, 7-8, and 11, and added new claims 16-24 on 5/16/2022.
Claims 2-6, 9-10, and 12-24 are pending.
Claims 2-6, 9-10, and 12-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 9-10, 12-14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 2016/0279734 A1) (hereinafter “Schick”) in view of Bunker et al. (US 2016/0032766 A1) (hereinafter “Bunker”).

Regarding independent claims 16 and 17 and dependent claims 4, 5, 6, 9, 10, 20, 21, 22, 23, and 24, Schick teaches a method for fabricating a component including providing a metallic powder to a base material, heating the metallic powder to a temperature sufficient to join at least a portion of the metallic powder to form an initial layer, sequentially forming additional layers over the initial layer by heating a distributed layer of the metallic powder to a temperature sufficient to join at least a portion of the distributed layer of the metallic powder and join the formed additional layers to underlying layers, repeating the steps of sequentially forming the additional layers over a previously formed layer to form a formed portion of the component, and optionally removing the formed portion of the component and a portion of the base material (Schick, [0006]). 
Schick also teaches the component is formed of the formed portion and the base material or the formed portion and the portion of the base material (Schick, [0006]). Moreover, Schick also teaches after the removing step and/or machining, the portion of the base material secured to the formed portion includes a thickness of about 0.5 mm to about 10 mm, i.e., the base material has a thickness greater than the removed portion (Schick, [0022]). Schick also teaches Figure 2, comprising a metallic powder 203 to a base material 201, where the metallic powder is placed on the upper surface of the base material (Schick, [0017]) and Figure 2). Schick further teaches that the cutting of the base material includes wire, electric discharge machining, i.e., removing excess material from the component (Schick, [0021]). 
The component of Schick corresponds to the equipment part of claims 16 and 17 of the present invention. The component formed of the formed portion made of metallic powder and joined at a portion of the distributed layer of Schick corresponds to the second portion being formed by elements, an end surface of each of said elements being attached to the main surface of claim 16 of the present invention. The component formed of a portion of the base material of Schick corresponds to first portion comprising a thin plate having a main surface of claim 16 of the present invention. The base material of Schick corresponds to providing a substrate of claim 16 and 17 of the present invention. The thickness of the base material secured to the formed portion of Schick corresponds to first portion comprising a thin plate and providing a substrate having a first thickness greater than a second thickness of the thin plate of claims 16 and 17 of the present invention.
The heating of metallic powders to form layers on the base material of Schick corresponds to additive manufacturing of the second portion from the main surface, so as to secure said main surface and said second portion, said manufacturing being done to a series of layers deposited above the main surface of claims 16 and 17 of the present invention. The removing the formed portion of the component and a portion of the base material of Schick corresponds to cutting in the first thickness of the substrate in order to obtain the thin plate having the second thickness, said thin plate including the main surface secured to the second portion of the equipment part of claims 16 and 17 of the present invention. The metallic powder on the upper surface of the base material of Schick corresponds to an upper face of said substrate being oriented upward, said upper face including an initial surface of claims 16 and 17 of the present invention. 
Given that the method of Schick involves an additive manufacturing process, a computer model comprising spatial coordinates of said main surface and said second portion of the equipment part, as presently claimed, would be inherently used as part of the process in order to carry out the additive manufacturing of the component part as taught in Schick above.
Given that the method and materials of Schick are substantially identical to the method and materials as used in the present invention, it is clear that the substrate of Schick would inherently have the main surface having large dimensions, that is to say, greater than a sum of all of the end surfaces of the elements of the second portion as presently claimed. Alternatively, the use of wire electric discharge machining to remove the formed portion and a portion of the base material would correspond to the main surface having large dimensions, that is to say, greater than a sum of all of the end surfaces of the elements of the second portion, i.e., excess base material is removed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	


However, Schick does not explicitly disclose wherein said upper face comprising a groove forming the contour of aid initial surface, a depth of said groove being inferior to the first thickness of the substrate and superior to the second thickness of the thin plate, wherein the initial surface of the upper face of the substrate comprises one or more channels, wherein the initial surface of the upper face of the substrate comprises one or several holes, wherein the substrate comprises at least an opening located on at least an edge of the substrate, at a distance from the initial surface, wherein the groove is closed on itself, and wherein the groove comprises at least an end emerging on an edge of the substrate.
With respect to the difference, Bunker teaches a laser deposition process where one or more grooves are formed on an outer (uppermost) surface of a substrate in a laser deposited material layer and includes applying laser deposited material in a manner so as to substantially seal the grooves, where each groove has a base and an opening and extends at least partially along the outer surface of the substrate (Bunker, [0036]). Bunker also teaches each of the portions of the one or more grooves is formed into the surface of the substrate to a prescribed depth using an abrasive liquid jet to remove portions of the surface of the substrate (Bunker, [0054] and Fig. 8). Moreover, Bunker teaches the manufacturing method may further include forming the one or more access holes through the base of a respective one of the grooves to connect the respective groove in fluid communication with the respective hollow interior space (Bunker, [0057]).
Moreover, Bunker teaches the manufacturing method further includes using a laser sintering or deposition process to apply a laser deposited material over the substrate, to further define the one or more grooves, and ultimately the one or more channels (Bunker, [0055]). Bunker also teaches that the one or more grooves may include patterns configured in a grid-like geometry or in any arbitrary geometry, including a curved ((2D or 3D) space) geometry, intersecting, or the like, as long as dimensional requirements are maintained (Bunker, [0058]). Bunker further teaches that one or more cooling channels can be included in the substrate (Bunker, [0058]). Bunker teaches one or more cooling access holes are defined in the substrate, prior to sealing the one or more grooves (bunker, [0058]). Additionally, Bunker teaches a cooling system that includes a series of small channels, or micro-channels, formed on the surface of the component, i.e., the micro-channels are a distance from the main surface, where a cooling fluid may flow through the cannels, cooling the component (Bunker, [0035]).
As Bunker expressly teaches, the grooves and channels are used for cooling the component (Bunker, [0055]). 
Schick and Bunker are analogous art as they are both drawn to additive manufacturing processes to make a component piece (Schick, Abstract; Bunker, Abstract). 
In light of the motivation to have grooves and channels in the substrate as taught in Bunker above, it therefore would have been obvious to one of ordinary skill in the art to include grooves and channels in the base material and thin plate of Schick in order to cool the component, and thereby arrive at the present invention. 
The groove being a prescribed length of the substrate of Bunker corresponds to wherein said upper face comprising a groove forming the contour of aid initial surface, a depth of said groove being inferior to the first thickness of the substrate and superior to the second thickness of the thin plate of claims 16 and 17 of the present invention. 
While Bunker teaches removing the material from the substrate it would have been obvious to one of ordinary skill in the art to change the dimension, i.e., also remove material from the thin plate of Schick before removing the material from the substrate since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04 IV(A). 

The cooling channels of Bunker corresponds to wherein the initial surface of the upper face of the substrate comprises one or more channels of claims 6 and 22 of the present invention. The grooves in a curved 2D geometry on the outer surface of the substrate of Bunker corresponds wherein the groove is closed on itself of claims 9 and 23 of the present invention. The cooling access holes of Bunker corresponds to wherein the initial surface of the upper face of the substrate comprises one or several holes of claims 4 and 20 of the present invention. The access holes through the base of a respective one of the grooves of Bunker corresponds to wherein the groove comprises at least an end emerging on an edge of the substrate of claims 10 and 24 of the present invention. The micro-channels that allow cooling fluid to flow through them of Bunker corresponds to wherein the substrate comprises at least an opening located on at least an edge of the substrate, at a distance from the main surface of claims 5 and 21 of the present invention.


Regarding claims 2, 3, 18, and 19, Schick also teaches that the base material includes any suitable shape and/or geometry, including a flat, substantially flat, curved, regular, irregular, or a combination thereof (Schick, [0027]). The base material being flat or substantially flat of Schick corresponds to wherein the initial surface of the upper face of the substrate is substantially planar of claims 2 and 18 of the present invention. The base material being curved of Schick corresponds to wherein the initial surface of the upper face of the substrate has a curve in at least one direction of claims 3 and 19 of the present invention. 

Regarding claim 12, Schick also teaches that in one embodiment, the composition of the base material and the metallic powder is dissimilar, where the base material includes a material selected from the group consisting of nickel-based superalloy, cobalt-based superalloy, iron-based superalloy, and combinations thereof, i.e., first metal material, and the metallic powder includes any material capable of being joined through additive manufacturing, such as, but not limited to, a metal, a metallic alloy, a superalloy, steel, a stainless steel, a tool steel, nickel, cobalt, chrome, titanium, aluminum, or a combination thereof, i.e., a second metal material  (Schick, [0008], [0025]). The base material and metallic powder of Schick corresponds to wherein the first and second portions are respectively formed by a first and second metal material, said first and second materials being identical or different of the present invention. 

Regarding claim 13, Schick also teaches the heating of the metallic powder includes directing a focused energy source toward the metallic powder at a temperature sufficient to join at least a portion of the metallic powder to the base material to form an initial layer and subsequently forming additional layers over the initial layer, i.e., melting the metallic powder (Schick, [0017-0018]). The focused energy source to heat the metallic powder to join to the base material of Schick corresponds to wherein the additive manufacturing of the second portion is done by adding successive layers of powder of second metal material on the main surface, each layer being melted before adding the next layer of the present invention. 

Regarding claim 14, Schick also teaches that the focused energy sources include a laser device, an electron beam device, or a combination thereof (Schick, [0019]). The laser device or electron beam device of Schick corresponds to wherein the melting of the powder is done by a laser beam or an electron beam of the present invention.









Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schick in view of Bunker as applied to claim 1 above, and as further evidenced by Bunker et al. (US 2016/0032766 A1) (hereinafter “Bunker”).

Regarding claim 15, Schick teaches that the additive manufacturing process uses direct metal laser melting (DMLM) (Schick, [0016]), where the DMLM process typically includes utilizing a computer aided drafting (CAD) program to be utilized and provide slicing of a computer model into a plurality of thin layers, where a metal powder is deposited onto the substrate and the build-up process is continued until the laser deposited material has been fused forming a complete structure, defining therein the one or more grooves, and any remaining unmelted metal powder is removed, as evidenced by Bunker (Bunker, [0039]). The DMLM process including removing unmelted metal powder of Schick as evidenced by Bunker corresponds to further comprising a step in which the unmelted powder is removed from the substrate before the cutting step of the present invention. 

Response to Arguments
Regarding the amendments to the specification, the previous objections are withdrawn.
Regarding the amendment to Figure 7, the previous objection is withdrawn.
In response to claim 7 being canceled, the previous claim objection is withdrawn.
In response to the amendment to change “main surface” to “initial surface” in new independent claims 16 and 17 and the dependent claims, the previous 35 U.S.C. 112(b) rejection is withdrawn.
Applicant primarily argues:
“Therefore, in case a skilled person would combine the teachings of Schick et al. and Bunker et al., the skilled person would cut in the first thickness of the substrate in order to obtain a thin plate with a second thickness, a depth of the grooves 30, 31 being inferior to (and not superior to) said second thickness. Therefore, the subject-matter of claims 16 and 17 would not be obvious over Schick et al. in view of Bunker et al.”
Remarks, pg. 10
The Examiner respectfully traverses as follows:
Bunker teaches that an abrasive liquid jet is used to form the grooves on the surface of the substrate to a prescribed depth by making multiple passes with the abrasive liquid jet to shape the grooves (Bunker, [0054]). Moreover, since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to change the dimension, i.e., depth of the groove, since such a modification would have involved a mere change in the size (or dimension) of a component. Meaning that it would have been obvious to use the abrasive liquid jet to remove material that would be superior to the thickness of the thin plate but inferior to the thickness of the substrate to form the grooves on the surface of the substrate of Schick in view of Bunker.
A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04 IV(A).Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive. 

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738